Citation Nr: 0823339	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty as a private with the 
Philippine Scouts from April 1946 to March 1949.  He died in 
July 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

Although the April 2006 rating decision and June 2006 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.


FINDINGS OF FACT

1.  By a February 2004 Board decision, service connection for 
the cause of the veteran's death was denied and the appellant 
did not file a notice of appeal.

2.  In November 2005, the appellant filed a request to reopen 
her claim.

3.  Additional evidence received since the Board's February 
2004 decision is new to the record, but by itself or in 
connection with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
merits of the claim and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2004 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

2.  New and material evidence has not been received since the 
February 2004 denial and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a January 2006 letter.  Moreover, by 
this letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the April 2006 rating decision at issue.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The claimant admittedly has not received adequate notice 
concerning the downstream disability rating and effective 
date elements of her claim.  Specifically, her claim was not 
readjudicated after the October 2007 notice of these 
downstream elements; thus, the timing problem has not been 
"cured."  However, inasmuch as the Board is denying her 
petition to reopen and as this appeal features a claim of 
entitlement to service connection for the cause of the 
veteran's death, no ratings or effective dates will be 
assigned and any questions as to such assignments are 
rendered moot.  Thus, receiving VCAA notice concerning these 
downstream elements of the claim and subsequent 
readjudication of the claim is inconsequential and, 
therefore, at most harmless error.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).    

The United States Court of Appeals for Veterans Claims 
(Court) also issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition claimed (that is, that the obligations 
under Kent do not modify the requirement that VA must provide 
a claimant notice of what is required to substantiate each 
element of a service connection claim, see Dingess, supra).  
In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.

In this case, the Board notes that the January 2006 VCAA 
letter explained to the appellant what constitutes "new" 
evidence and what constitutes "material" evidence.  
Furthermore, the January 2006 VCAA letter discussed the basis 
for the prior denial of the claim and explained what new 
evidence must show in order to support to the claim.  Thus, 
the Board concludes that the claimant has been provided with 
the type of notice contemplated by the Court in Kent and no 
additional notice is necessary.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 
38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence 
has been identified by the claimant as available and relevant 
to the issue on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
claim.

An etiological opinion has not been obtained in response to 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  However, VA is not obligated to obtain such 
an opinion unless and until there is new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.159 
(c)(4)(C)(iii).  As the Board will conclude below, there is 
no new and material evidence to reopen the claim.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously 
considered and denied by the Board in February 2004.  The 
evidence which was of record at that time consisted of 
veteran's available service medical records, post service 
private medical records, Certificate of Death, as well as 
affidavits and written communications.  

The veteran's service medical records were involved in a 
fire-related incident at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973 and are 
incomplete.  The available records show that the veteran was 
treated for malaria in November 1946 and he had no defects 
during his March 1949 separation examination except for a 
Dental defect, Class I.  Examination findings at separation 
included a normal cardiovascular system and a blood pressure 
reading of 110 (systolic) over 70 (diastolic).

In this regard, it is noted that, where the SMRs are 
incomplete, lost or presumed destroyed through no fault of 
the veteran, VA has a heightened duty to assist in developing 
the appellant's claim, to more fully provide reasons and 
bases for its decision, and to consider applying the benefit-
of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. 
App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  This, however, does not lower the 
threshold for an allowance of a claim.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Certificate of Death shows that the veteran died on July 
[redacted], 2000.  The immediate cause of death was cardio-
respiratory arrest with an antecedent cause of 
cerebrovascular accident.  Hypertension was listed as the 
underlying cause of death.  At the time of the veteran's 
death, he did not have any service-connected disabilities.

In a November 2001 letter to the RO, E. D. Altamira, M.D. 
indicated that she had not been able to attend to the 
veteran's death, but due to the suddenness of death as well 
as the information given "by the informant", it was her 
opinion that the veteran probably died of cerebrovascular 
accident secondary to hypertension.  She said that this was 
reinforced by health center records showing that the veteran 
was listed in the Masterlist of Hypertensives as having had 
Stage III Hypertension back in April 1998 and was not taking 
his medications religiously. 

In November 2001, the RO received a statement from a medical 
officer from Dumangas District Hospital stating that the 
veteran had been admitted in May 1995 and treated for 
hypertensive cardiovascular disease and PTB.  He indicated 
there was an incidental finding on "CXR-minimal."  He added 
that the veteran was discharged as improved and given 
medication to take home.  

In April 2002, the RO received medical records from the 
veteran's May 1995 hospitalization showing that he had been 
admitted with complaints of vomiting, anorexia and 
hypertension.  

In a January 2003 statement, as well as the March 2003 
substantive appeal, the appellant related the cause of the 
veteran's death to a dental defect he was noted to have at 
separation.  She asserted on the substantive appeal that 
"[i]t was very apparent that infection was at close range - 
infection from dental disease (teeth) that could penetrate 
towards the lungs and heart."  

In the February 2004 decision, the Board concluded that, 
since there is no evidence that the veteran had any 
cardiovascular problems in service, including hypertension, 
and no competent medical evidence providing a nexus between 
his fatal cardiopulmonary arrest, cerebrovascular accident 
and hypertension and service, the appellant's claim must be 
denied.  The Board further concluded that there is no medical 
evidence to substantiate the appellant's assertion that the 
veteran's dental disease was related to the cause of his 
death and that this assertion, by itself, is not enough to 
support her claim.  As the appellant did not appeal this 
decision, the Board's determination is final.  38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. § 20.1100.  

Generally, a claim which is the subject of a prior final 
denial may only be reopened through the receipt of "new and 
material" evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed.Cir. 1998).

The appellant's request to reopen her claim was received in 
November 2005.  The regulation applicable to her appeal 
provides that new evidence means existing evidence not 
previously submitted to agency decision makers and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
February 2004 Board determination.  This evidence consists of 
written communications from the appellant as well as an 
affidavit from an individual claiming to be an herbal doctor, 
who the appellant has also identified as a certified mid-
wife.  

The appellant's written communications include her contention 
that the veteran suffered from illnesses within the post-
service presumptive period which resulted in his death.  
Specifically, she claims that "[t]he diseases he has 
contacted, the germs or harmful bacteria were already stored 
in his body dirting the circulation of the blood, waiting for 
the opportunity to win the weakness of the victim."  In 
addition, the appellant has alleged that the chronic disease 
or sickness suffered by the veteran within the post service 
presumptive period are believed to be symptoms of 
tuberculosis, which was a contributory cause of his death.  

In this regard, it is noted that, in Ashford v. Brown, 10 
Vet. App. 120 (1997), the Court held that when a veteran 
attempts to reopen a claim by bringing a new etiological 
theory for the causation of his disease than that which was 
previously addressed in the earlier final denial, such new 
theory of causation does not itself constitute a new claim, 
obviating the necessity of presenting new and material 
evidence for that same claim.  Thus, the appellant's new 
theory of service connection for the cause of the veteran's 
death (tuberculosis) is not a basis for reopening her claim 
of entitlement to service connection for the cause of the 
veteran's death.  The Board must therefore proceed to analyze 
whether new and material evidence has been submitted since 
the final February 2004 Board decision.

The evidence added to the record since the February 2004 
Board decision also includes an affidavit from an herbal 
doctor, executed by the affiant in November 2002 but not 
received by VA until November 2005.  This affidavit reflects 
that the herbal doctor initially treated the veteran in 
December 1949 for "high fever disease, wooping cough, breast 
pain, dizziness, backache, and other complications he felt in 
his body, which he contracted for almost a month already."  
The herbal doctor further recalled that the veteran 
subsequently sought treatment from her "several times for 
treatment of any pain he felt in his being."  

Although the evidence submitted with the claim to reopen is 
new, none of the evidence submitted raises a reasonable 
possibility of substantiating the claim of service connection 
for the cause of the veteran's death.  The records submitted 
by the appellant do not reflect further evidence of an 
etiological relationship to service. The documentation from 
Veterans Memorial Hospital offers only that the veteran 
underwent surgery for varicose veins in April 1968.  It is 
not in dispute that the veteran had varicose veins, and 
service connection was in effect for this disability.  This 
documentation, however, does not offer any further evidence 
regarding an etiological relationship between varicose veins 
and his death in May 1977 due to congestive heart failure 
secondary to pneumonia.  Additionally, the discharge summary 
from Dr. Lopez states that the veteran was hospitalized due 
to dyspnea for several days in March and April 1974, but, 
again does not suggest any possible link between the 
veteran's death and his service.

In light of the fact that there is no evidence to suggest the 
appellant or the herbal doctor have any medical training, 
their statements are not considered competent medical 
evidence which relates to an unestablished fact necessary to 
substantiate the claim and they do not raise a reasonable 
possibility of substantiating the claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Overall, the evidence submitted since the final February 2004 
Board decision, while new, is not material; it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board 
concludes that the appellant has not presented new and 
material evidence to reopen her claim of service connection 
for the cause of the veteran's death.  38 C.F.R. § 3.156(a).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.




ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is denied.



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


